DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Abe (US 2018/0086054 A1).
Regarding claims 1 and 6-7:
	Abe discloses a liquid ejecting apparatus comprising:
a print head (40) including a drive element (Pzt), the print head ejecting a liquid by driving the drive element (paragraph 67);
a first circuit substrate (relay board 24) electrically coupled to the print head (paragraph 193 & Figs. 5, 13);

a first fixing portion (at least L-shaped output terminals 229) that fixes the second circuit substrate to the first circuit substrate (paragraph 196 & Fig. 13),
wherein the first circuit substrate includes a coupling terminal electrically coupled to the print head (to COF 36: paragraphs 81, 193), and a first substrate (24) on which the coupling terminal is provided (Fig. 5),
wherein the second circuit substrate includes a first drive signal output circuit (drive circuit 120a) that outputs a first drive signal (COM-A) for driving the drive element (paragraph 84), an input terminal (input terminal 227) that is electrically coupled to the first circuit substrate (Figs. 5, 13), and through which a first base drive signal () which is a basis of the first drive signal is input to the first drive signal output circuit (analog signal Ain), and a second substrate (26) on which the first drive signal output circuit and the input terminal are provided (paragraph 194 & Figs. 5, 13), and 70
wherein the first fixing portion also serves as a first output terminal through which the first drive signal is output to the first circuit substrate (paragraphs 195-196 & Fig. 13).
Regarding claim 2:
	Abe discloses all the limitations of claim 1, and also that the first drive signal output circuit is located between the first fixing portion and the input terminal (at least between the outermost input and output terminals: Fig. 13).
Regarding claim 3:
	Abe discloses all the limitations of claim 1, and also that when viewed from a direction orthogonal to one face of the first substrate, the first circuit substrate and the second circuit substrate are disposed so that at least part of one face of the first substrate and one face of the second substrate overlap each other (Fig. 13).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a second substrate provided with a reference voltage signal output circuit in which “the second fixing portion also serves as a second output terminal through which the reference voltage signal is output to the first circuit substrate.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter for these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Nakajima (US 2018/0178510 A1) disclose a liquid ejecting apparatus comprising a second circuit substrate (drive circuit unit 37) coupled and fixed to a first circuit substrate (control substrate 36) via a first fixing portion (connector 70: paragraph 189 & Figs. 13-14).
	Hirai et al. (US 2019/0016126 A1) disclose a liquid ejecting apparatus comprising a second circuit substrate (drive circuit 120) coupled and fixed to a first circuit substrate (wiring board 30) via a first fixing portion (adhesion layer 124).  Hirai et al.’s first fixing portion, however, does not also serve as a first output terminal for the first drive signal.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853